NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               MARKIST LEWIS SPILLMAN, JR., Appellant.

                             No. 1 CA-CR 14-0387
                              FILED 8-25-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-164524-001
            The Honorable Jerry Bernstein, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                            STATE v. SPILLMAN
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Patricia A. Orozco joined.


C A T T A N I, Judge:

¶1             Markist Spillman, Jr., appeals his convictions of two counts of
aggravated driving under the influence (“aggravated DUI”), class 4
felonies, and the resulting sentences and probation terms. Spillman’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), certifying that,
after a diligent search of the record, he found no arguable question of law
that was not frivolous. Spillman was given the opportunity to file a
supplemental brief, but did not do so. Counsel asks this court to search the
record for reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d
89, 96 (App. 1999). Finding none, we affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2           In mid-November 2011, Spillman was driving his car in
Tempe around 1:00 a.m. An officer with the Arizona State University Police
Department pulled him over for speeding and weaving within his lane.
Spillman showed the officer an ID card rather than a driver’s licence,
explaining that his license was suspended.

¶3             Spillman’s eyes were watery and bloodshot, the passenger
compartment smelled of alcohol, and there was an open bottle of malt
liquor in the passenger seat. Spillman admitted that he had been drinking,
and he was arrested after performing poorly on field sobriety tests.

¶4             Spillman’s blood was drawn pursuant to a warrant
approximately four hours after the traffic stop. At the time of the blood
draw, Spillman’s blood alcohol concentration (“BAC”) was 0.121, which an
expert testified would translate to a BAC range between 0.141 and 0.182
within two hours of driving.

¶5            The State charged Spillman with two counts of aggravated
DUI: (1) driving while impaired with a suspended license, see Ariz. Rev.
Stat. (“A.R.S.”) §§ 28–1381(A)(1), –1383(A)(1); and (2) driving with a BAC
of 0.08 or more with a suspended license, see A.R.S. §§ 28–1381(A)(2), –


                                       2
                           STATE v. SPILLMAN
                           Decision of the Court

1382(A)(1).1 A jury found Spillman guilty as charged, and the court
suspended sentence and imposed concurrent three-year terms of probation,
to begin following four months’ imprisonment, with credit for 33 days of
presentence incarceration. Spillman timely appealed.

                               DISCUSSION

¶6             Spillman was present and represented by counsel at all
critical stages of the proceedings against him. The record reflects that the
superior court afforded Spillman his rights under the United States and
Arizona Constitutions and our statutes, and that the proceedings were
conducted in accordance with the Arizona Rules of Criminal Procedure.
The court conducted appropriate pretrial hearings, and the evidence
presented at trial and summarized above was sufficient to support the
jury’s verdicts. Spillman’s sentences and probation terms fall within the
range prescribed by law, with proper credit given for presentence
incarceration.

¶7            When this decision is filed, defense counsel’s obligations
pertaining to Spillman’s representation in this appeal will end after
informing Spillman of the outcome of this appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984). Spillman shall have 30 days
from the date of this decision to proceed, if he desires, with a pro se motion
for reconsideration or petition for review.

                              CONCLUSION

¶8            Spillman’s convictions and sentences are affirmed.




                                   :ama



1     Absent material revisions after the relevant date, we cite a statute’s
current version.


                                      3